Supreme Court of Florida
                             _______________

                             No. SC19-1851
                             _______________

                    DONALD H. DAVIDSON JR.,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                              July 8, 2021

PER CURIAM.

     Donald H. Davidson Jr. appeals his judgment of conviction of

first-degree murder and sentence of death. We have jurisdiction.

See art. V, § 3(b)(1), Fla. Const. For the reasons explained below,

we affirm in all respects.

                             BACKGROUND

     In September 2014, Davidson was conditionally released from

prison, meaning that he was still subject to the Department of

Corrections’ (DOC) supervision even though he no longer resided in
prison. As a condition of his supervised release, Davidson was

required to wear a GPS monitor on his ankle.

     On the morning of December 1, 2014, Davidson left his job

early, complaining to his employer that he felt ill. Davidson called

James Earls, his stepbrother, asking to be picked up from a

restaurant near Davidson’s work. As requested, Earls picked

Davidson up and dropped him off at the home of Roseann Welsh

and Michael Scott, longtime friends of Davidson. Welsh was home,

but Scott and their two children—R.S. and M.S.—were not.

     Welsh invited Davidson into the home. After being in the

home for some time, Davidson requested to be shown a video game

in Welsh’s bedroom, and Welsh agreed. While in the bedroom,

Davidson put Welsh in a chokehold, forced her face-first into the

bed, pulled her dress over her head, and began trying to rape her.

     While Davidson was attempting to rape Welsh, 10-year-old

M.S. arrived home from school. Hearing the arrival of the school

bus, Welsh broke away from Davidson and ran into the adjoining

bathroom, but Davidson followed her there. In the bathroom, he

located a shoe and removed the lace from it. He then used that lace

to strangle Welsh in the shower until she lost consciousness. He


                                -2-
“lean[ed]” her down to the floor. Realizing that she was still

breathing, Davidson stabbed her in the throat three times with a

buck knife.

     After killing Welsh, Davidson emerged from the bedroom,

encountering M.S. in the kitchen. He grabbed her by the neck,

threw her against the couch, and started to sexually assault her.

Davidson told her to remove her clothing and suck his penis. She

complied.

     While the assault was ongoing, M.S.’s thirteen-year-old

brother, R.S., returned home from school. Davidson turned his

focus to R.S., whom he met at the front door. He told R.S. that his

sister and mother were not at home. Though somewhat skeptical of

Davidson’s statement, R.S. left the home in search of his sister and

mother.

     After R.S. left, Davidson removed his GPS ankle monitor,

forced M.S. into the family’s minivan, and drove away. As he was

driving, Davidson threw out his cell phone through an open window

and directed M.S. to duck down when they passed by other

vehicles. While in the minivan, Davidson again sexually assaulted

M.S. by fondling her vagina, placing his penis in her mouth, and


                                 -3-
placing his penis in or around her anus and vagina. Eventually, he

returned to a location near M.S.’s home, allowed her to exit the

minivan, and then began driving to Georgia.

     Meanwhile, after failing to locate his sister and mother, R.S.

returned home. While looking through the home, R.S. found his

deceased mother in her bedroom. He then called 911 and reported

that his mother was dead, stating: “[S]he’s bleeding in her mouth

and eyes.”

     Police responded to the home and began an investigation,

which included searching the home for physical evidence, speaking

with Scott, and interviewing R.S. Based in part on the information

learned from Scott and R.S., police issued a BOLO 1 for the stolen

minivan.

     Moments later, while still at the scene, police officers observed

M.S. approaching the home. Officers took her to a police station

where Detective Ryan Ellis interviewed her. Among other things,

M.S. told him that she heard her mother yell something about

calling 911 as she was arriving home from school. According to




     1. BOLO stands for “Be on the Lookout.”

                                -4-
M.S., Davidson physically and sexually assaulted her in her home,

kidnapped her, stole the minivan, and sexually assaulted her again

in the stolen minivan.

     After her interview with Detective Ellis, M.S. was interviewed

and examined by a child protective investigator (CPI). M.S. again

recounted the details of Davidson’s sexual assaults against her.

Additionally, M.S. stated that her buttocks and neck were hurting

from the assaults.

     In the early morning hours of December 2, police officers

located and stopped the stolen minivan. Inside the vehicle, police

officers found and apprehended Davidson. After Davidson was

taken to a police station interview room, Detective Wes Smith

advised him of his Miranda 2 rights, which he acknowledged and

waived. Then Detectives Smith and Dwayne Singletary interviewed

Davidson.

     During the interview, Davidson confessed to committing

several crimes. He acknowledged attempting to rape Welsh,

murdering Welsh by strangling and stabbing her, sexually




     2. Miranda v. Arizona, 384 U.S. 436 (1966).

                                -5-
assaulting M.S. both in her home and in the minivan, and

kidnapping her. He also told the detectives that he ingested cocaine

a short time before arriving at Welsh’s home.

     Ultimately, the State charged Davidson with nine crimes,

including first-degree premeditated murder, kidnapping, and

multiple counts of sexual battery upon a child twelve years of age or

younger. Based on the charge of first-degree murder, the State filed

a notice of intent to seek the death penalty.

     Davidson filed numerous motions, including one that

challenged the constitutionality of the prior-violent-felony

aggravator. 3 He argued that this aggravator was overbroad and

vague—both facially and as applied—rendering the entire death-

penalty statute constitutionally infirm. Following a hearing, the

trial court rejected Davidson’s argument.

     At a subsequent hearing, Davidson expressed his intent to

plead guilty to first-degree murder (and the other charged crimes)

and waive a penalty-phase jury. After a lengthy colloquy with

Davidson and the presentation of a detailed factual basis by the




     3. See § 921.141(6)(b), Fla. Stat. (2019).

                                 -6-
prosecutor, the court accepted the guilty plea—finding it to be

“knowingly, freely, voluntarily, and intelligently given.”

     At the ensuing penalty-phase hearing, the State introduced

numerous exhibits, including: (1) the judgment and sentence for

Davidson’s aggravated-battery conviction for assaulting a pregnant

female in 2010, (2) Davidson’s police interview, (3) M.S.’s interview

with Detective Ellis, (4) R.S.’s 911 call, (5) a stipulation that

Davidson was declared a sexual predator in 2005, and (6) a

stipulation that Davidson was on conditional release at the time of

the murder.

     In addition, the State called eight witnesses. One such

witness was Dr. Valerie Rao, the medical examiner who performed

the autopsy of Welsh. According to Dr. Rao, Welsh died from

asphyxiation—due to strangulation—and the stab wounds to her

neck. Detectives Ellis and Smith also testified, discussing their

involvement in the investigation and relaying facts gleaned from the

interviews.

     The victim of Davidson’s 2010 aggravated battery provided

details about Davidson’s attack against her. According to the

victim, Davidson entered her home under false pretenses, grabbed


                                  -7-
her neck, lifted her off the floor, and squeezed her neck so tightly

that she blacked out. After she lost consciousness, Davidson began

removing her clothing. She regained consciousness and ran from

Davidson. Though he pursued her, she was able to escape.

     After the State rested, the defense presented mitigating

evidence. This evidence included the testimony of three experts: Dr.

Erin Bigler, Dr. Robert Ouaou, and Dr. Steven Gold.

     Dr. Bigler is a clinical neuropsychologist and cognitive

neuroscientist, who reviewed scans of Davidson’s brain. She made

two significant findings. One, the “overall white matter volume in

Mr. Davidson’s brain was on the low end of average . . . [which] can

have implications for how the brain is functioning.” Two, a PET

scan showed metabolic differences in the cerebellum and

orbitofrontal portions of Davidson’s brain. Dr. Bigler declined to

comment on the significance of this latter finding.

     Dr. Ouaou, a neuropsychologist, reviewed numerous records

and administered neuropsychological tests on Davidson. Based on

the records, test results, and Dr. Bigler’s report, Dr. Ouaou

concluded that, at the time of the murder, Davidson was under the

influence of a mental or emotional disturbance and that his ability


                                 -8-
to conform to the law’s requirements was substantially impaired

due to brain damage and cocaine use.

     Dr. Gold, a psychologist, discussed Davidson’s adverse

childhood experiences (ACEs). He explained that Davidson’s

background included the following ACEs: “childhood physical

abuse, childhood physical neglect, childhood emotional neglect,

childhood sexual abuse, parents separated or divorced, mother

treated violently, . . . a household member going to prison, . . .

childhood verbal abuse[,] [and a chaotic] household.” He opined

that the ACEs on their own or in combination with trauma “over-

activate [the] part of the brain responsible for emotionality and

impulsivity [and cause] . . . the part of the brain that cur[bs]

emotional expression [and] impulses . . . [to be] underdeveloped and

underactive.” Those changes cannot be altered, Dr. Gold explained,

absent significant intervention which was not present in Davidson’s

background. Ultimately, however, Dr. Gold refrained from offering

an opinion as to Davidson’s mental or emotional state at the time of

the crimes or his ability to comply with the law.

     Ten lay witnesses also testified in support of the defense case.

In broad terms, their testimony established that Davidson’s


                                  -9-
upbringing was chaotic and difficult. Davidson’s father abandoned

the family while Davidson was young, leaving the mother (who was

poor) to raise Davidson and Earls without him. Davidson lived in a

dirty home, sometimes lacking electricity and running water. He

frequently went hungry and routinely slept on the floor or couch.

Additionally, Davidson lived “from time to time” in the same

household as two uncles who had been prosecuted for sexual

offenses. In addition, Davidson was sexually abused as a child by

an older cousin and later by Earls. Aside from the sexual abuse,

some of Davidson’s relatives physically or emotionally abused him,

at least to some extent. For example, Davidson’s great-

grandmother occasionally slapped him on the face, hard enough to

leave red marks; two of his cousins and one uncle sometimes beat

him up; Earls picked on him; and one of his aunts would

occasionally “whip” him. As for academics, Davidson did poorly in

school, never obtaining a high school diploma. In addition,

Davidson suffers from several health issues, experienced

hallucinations as an adult, and has been diagnosed with ADHD.

     Following the penalty-phase hearing, the parties submitted

sentencing memoranda. In arguing for the death penalty, the State


                               - 10 -
relied on five aggravating circumstances, including that Davidson

had committed prior violent felonies. For his part, Davidson asked

the court to find two statutory mitigating circumstances—he was

under the influence of an extreme emotional disturbance at the

time of the murder and his ability to conform to the requirements of

the law was substantially impaired. As for nonstatutory mitigating

circumstances, Davidson contended that he established more than

seventy such circumstances.

     At the Spencer 4 hearing, the defense introduced several

exhibits, 5 presented additional argument, and read into the record

the proposed mitigators. Additionally, the defense read a written

statement prepared by Davidson. In that statement, Davidson

expressed remorse and regret for what he did to Welsh, Scott, M.S.,

and R.S.

     Thereafter, the court held a sentencing hearing where it

pronounced a sentence of death for the first-degree murder of



     4. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

     5. These exhibits included Davidson’s medical and
educational records, brain scans, disability records, Dr. Ouaou and
Dr. Bigler’s demonstrative slides, and childhood photographs of
Davidson.

                               - 11 -
Welsh. In the sentencing order, the trial court found five

aggravating factors to be proven beyond a reasonable doubt, with

the noted weight: Davidson committed the murder while under a

sentence of imprisonment for a felony (great weight); Davidson

committed prior violent felonies consisting of the 2010 aggravated

battery, as well as the sexual batteries on and kidnapping of M.S.

(great weight); Davidson murdered Welsh after attempting to

commit a sexual battery upon her (great weight); the murder was

especially heinous, atrocious, or cruel (great weight); and Davidson

committed the murder after having been designated a sexual

predator (moderate weight).

     As for mitigating circumstances, the trial court rejected the

substantial-impairment mitigator, relying on Davidson’s “own

admissions” and his post-murder efforts to conceal his wrongdoing.

In so concluding, the court discounted Dr. Ouaou’s contrary

opinion. Nevertheless, as to the other proposed statutory mitigator,

the court found that Davidson committed the murder while under

the influence of an extreme emotional disturbance. But the court

assigned only some weight, stressing that the disturbance “was

exacerbated by his voluntary ingestion of cocaine.”


                                - 12 -
     In addition, the court addressed all proposed nonstatutory

mitigating circumstances, grouping them into several categories:

childhood upbringing; childhood abuse; educational background;

mental health, drug use, and behavioral issues; remorse; and

miscellaneous. Under the headings childhood upbringing and

childhood abuse, the court found fifteen mitigating circumstances

to which it assigned various weight. These circumstances included

the following: Davidson’s father abandoned him at a young age

(little weight); Davidson was raised by a single mother, and she was

very poor (little weight); Davidson lived with two uncles, both of

whom were prosecuted for sexual offenses (little weight); Davidson

and Earls thought that incestuous relations were normal when they

were young (some weight); and Davidson lived with numerous

violent relatives who abused him and one another (some weight).

The court also recognized as mitigating Davidson’s poor scholastic

performance and mental-health issues, assigning weight ranging

from slight to some.

     Ultimately, the court concluded that the aggravating

circumstances heavily outweighed the mitigating circumstances,




                                - 13 -
thereby warranting imposition of the death penalty. Davidson now

appeals.

                              ANALYSIS

     Davidson raises three issues for our review. First, Davidson

asserts that the trial court committed fundamental error by not

finding beyond a reasonable doubt that sufficient aggravating

circumstances existed and that those aggravating circumstances

outweighed the mitigating circumstances. Next, he contends that

the trial court erred in rejecting the substantial-impairment

mitigator and abused its discretion in assigning too little weight to

certain nonstatutory mitigating circumstances. Finally, Davidson

argues that the prior-violent-felony aggravator is unconstitutional. 6

Though not raised by Davidson, we must also determine whether




      6. The State raises the issue of the comparative
proportionality of Davidson’s death sentence. However, after the
briefing in this case, we decided Lawrence v. State, 308 So. 3d 544
(Fla. 2020). In Lawrence, we held that the conformity clause in
article I, section 17 of the Florida Constitution prohibits us from
undertaking comparative proportionality review. Id. at 550-52.
Thus, in accordance with Lawrence, we do not review the
comparative proportionality of Davidson’s death sentence.


                                - 14 -
Davidson’s guilty plea was knowingly, intelligently, and voluntarily

entered. 7

                       Sufficiency of Findings

     For his first argument, Davidson assails as fundamental error

the trial court’s failure to find beyond a reasonable doubt that

sufficient aggravating circumstances existed and that those

circumstances outweighed the mitigating circumstances. We

disagree. 8

     Davidson’s argument rests upon the faulty premise that the

sufficiency and weighing determinations of section 921.141 are

subject to the beyond-a-reasonable-doubt standard. Our recent

case law is inconsistent with that premise. For example, in Rogers

v. State, 285 So. 3d 872, 885 (Fla. 2019), we rejected the argument

“that the trial court erred in failing to instruct the jury that it must

determine beyond a reasonable doubt whether the aggravating

factors were sufficient to justify the death penalty and whether




     7. See Altersberger v. State, 103 So. 3d 122, 128 (Fla. 2012).

      8. This issue involves a pure legal matter and is thus subject
to de novo review. See Anderson v. State, 291 So. 3d 531, 533 (Fla.
2020) (citing Khianthalat v. State, 974 So. 2d 359, 360 (Fla. 2008)).

                                 - 15 -
those factors outweighed the mitigating circumstances.” (Emphasis

added.) We explained that “these determinations are not subject to

the beyond a reasonable doubt standard of proof.” Id. at 886.

Since Rogers, we have consistently held the reasonable-doubt

standard inapplicable to either the sufficiency or weighing

determination. See, e.g., Craft v. State, 312 So. 3d 45, 57 (Fla.

2020); Santiago-Gonzalez v. State, 301 So. 3d 157, 177 (Fla. 2020);

Bright v. State, 299 So. 3d 985, 998 (Fla. 2020); Doty v. State, 313

So. 3d 573, 577 (Fla. 2020); Lawrence, 308 So. 3d at 552 n.8.

Davidson has not presented a compelling argument to recede from

our precedent.

                              Mitigation

     Davidson presents two challenges to the trial court’s handling

of mitigating evidence: one directed at the rejection of the

substantial-impairment mitigator and the other assailing the weight

assignment for certain nonstatutory mitigators. We find no merit in

either challenge.

     In his first challenge, Davidson argues that the trial court’s

rejection of the substantial-impairment mitigator lacks evidentiary

support. However, we have upheld rejection of the substantial-


                                - 16 -
impairment mitigator where a defendant “took logical steps to

conceal his actions from others.” Snelgrove v. State, 107 So. 3d

242, 260 (Fla. 2012) (quoting Zommer v. State, 31 So. 3d 733, 750

(Fla. 2010)). This is so because “[logical] steps constitute

‘purposeful actions . . . indicative of someone who knew those acts

were wrong and who could conform his conduct to the law if he so

desired.’ ” Id. (second alteration in original) (quoting Hoskins v.

State, 965 So. 2d 1, 18 (Fla. 2007)).

     Here, Davidson took several logical steps to conceal his

murder of Welsh and flee from her home. For example, Davidson

lied to R.S. to keep him from entering the home; Davidson cut off

his GPS tracking device; Davidson stole the family’s minivan to

facilitate his escape; and, while in the minivan, Davidson discarded

his cell phone to avoid being tracked and directed M.S. to duck

down so that others could not see her. This conduct constitutes

competent, substantial evidence supporting the trial court’s

rejection of the substantial-impairment mitigator—notwithstanding

the testimony of Davidson’s experts. Cf. Bright, 299 So. 3d at 1006-

07 (upholding the rejection of the substantial-impairment mitigator

based on the defendant’s purposeful actions, which consisted of


                                 - 17 -
fleeing from the scene of the murder and hiding the murder

weapon); Ault v. State, 53 So. 3d 175, 187 (Fla. 2010) (upholding

the trial court’s rejection of the same mitigator based on the

defendant’s purposeful post-murder conduct); see also Colley v.

State, 310 So. 3d 2, 16 (Fla. 2020) (“Even expert evidence can be

rejected if that evidence cannot be reconciled with other evidence in

the case.” (citing Bright, 299 So. 3d at 1006-07)).9

     Davidson also argues that rejection of this statutory mitigator

is inconsistent with the trial court’s acceptance of seven

nonstatutory mitigating circumstances concerning his mental

health. This argument also lacks merit. Of note, Davidson fails to

explain how acceptance of those mitigating circumstances

inevitably leads to the conclusion that he was substantially

impaired at the time of the murder. As noted by the State, the trial

court could properly determine that Davidson suffered from mental-




      9. We also note that the trial court made a finding that “Dr.
Ouaou never questioned the defendant about the crimes in this
case, his feelings about the crimes in this case, or what he was
feeling leading up to the crimes in this case.” This finding further
undermines Davidson’s argument that the trial court improperly
rejected the mitigator.

                                - 18 -
health issues to some extent, but nonetheless had the ability to

conform his conduct to the requirements of law.

     Finally, Davidson’s reliance on Coday v. State, 946 So. 2d 988

(Fla. 2006), is misplaced. In Coday, we found an abuse of

discretion in the trial court’s rejection of the substantial-

impairment mitigator. Id. at 1004-05. We noted that six experts

testified in support of the mitigator, and the State called no experts

to rebut that testimony. Id. at 1003-05. Of importance, we

stressed, “The evidence offered by the State to counter this

mitigation evidence can be squared with the expert testimonies.” Id.

at 1005 (emphasis added). Here, in contrast with Coday, the State

provided evidence that supported rejection of the mitigator, i.e.,

Davidson’s purposeful conduct to conceal his crimes and flee from

Welsh’s home.

     Davidson’s second challenge concerns the assignment of little

weight to certain nonstatutory mitigating circumstances. According

to Davidson, it was arbitrary and unreasonable for the court to

assign little weight to his father’s abandonment and abusive

childhood experiences. Davidson’s argument lacks merit.




                                 - 19 -
     Here, the trial court found that Davidson’s father had indeed

abandoned him at a young age, that Davidson (at times) lived with

two uncles who were sex offenders—assigning little weight to each

circumstance. Davidson did not present evidence establishing a

close nexus between this mitigating evidence and his murdering

Welsh. See Bright, 299 So. 3d at 1008 (finding no abuse of

discretion in the trial court’s assignment of no weight to the

defendant’s difficult childhood; stressing that no evidence

connected the abuse and neglect with the murders). The mitigating

value of the above evidence was less than compelling in other

respects. As for living with two sex-offender uncles, there was no

evidence that either of them abused Davidson; and the evidence

does not disclose the length of time that they actually lived in the

same household as Davidson. And, although Davidson’s father

abandoned him at an early age, Davidson had a good and loving

relationship with his mother. Thus, in light of the evidence

presented in this case, Davidson has not demonstrated an abuse of

discretion. See Craft, 312 So. 3d at 53-54.

     Davidson points to our decisions in Morton v. State, 789 So. 2d

324 (Fla. 2001), and Douglas v. State, 878 So. 2d 1246 (Fla. 2004),


                                - 20 -
but they in no way undermine our analysis. In each case, we found

no abuse of discretion in the trial court’s assigning little weight to

the defendant’s childhood abuse or parental abandonment. See

Morton, 789 So. 2d at 332 (child abuse); Douglas, 878 So. 2d at

1260 (parental abandonment). Of significance, neither case states

or suggests that long-term abuse or permanent parental

abandonment warrant a specific weight; nor does either case limit

the discretion of the trial court in assigning weight to such

evidence. Indeed, both decisions stress that the weight given to

such circumstances is entrusted to the sound discretion of the trial

court. Morton, 789 So. 2d at 332 (“The weight given to this

mitigating circumstance is also within the trial court’s discretion.”

(citing Shellito v. State, 701 So. 2d 837, 844 (Fla. 1997))); Douglas,

878 So. 2d at 1260 (“[T]he weight given to this mitigating

circumstance is within the trial court’s discretion.”). Thus, Morton

and Douglas do not help Davidson. 10




     10. To the extent Davidson also relies on the evidence of his
abusive childhood, such reliance is misplaced. As the State
properly notes, the trial court gave more than “little weight” to his
childhood abuse.

                                 - 21 -
     Davidson also attacks the assignment of little weight to

portions of his mental-health mitigation. He contends that it was

unreasonable for the court to assign little weight to such

circumstances based on the fact that it assigned the same weight to

his good behavior in court. We reject this argument as inconsistent

with our reasoning in Craft, 312 So. 3d at 53-54. Specifically, Craft

argued, “[T]he weight assigned to the childhood-trauma mitigator

was arbitrary and unreasonable because the trial court also

assigned the same weight to the mitigating circumstance that Craft

exhibited good behavior during trial.” Id. In rejecting that

argument, we observed that the trial court “independently

considered and weighed both mitigating circumstances,” the “trial

court’s findings with respect to both circumstances [we]re

supported by competent, substantial evidence,” and “the trial court

did not simply arbitrarily assign all mitigation the same weight.” Id.

at 54.

     Here, as reflected in the sentencing order, the trial court gave

individualized consideration to each proposed mitigating

circumstance and assigned various weight—ranging from none to

some—to the mitigating circumstances found to be established.


                                - 22 -
And Davidson does not claim that the underlying factual findings

are not supported by competent, substantial evidence. Thus, Craft

supports affirmance.

     In sum, Davidson has not demonstrated error or an abuse of

discretion in the trial court’s handling of mitigating circumstances.

      Constitutionality of Prior-Violent-Felony Aggravator

     As his final argument, Davidson challenges the

constitutionality of the prior-violent-felony aggravator. See §

921.141(6)(b), Fla. Stat. Specifically, Davidson argues that the

prior-violent-felony aggravator is overbroad and impermissibly

vague, thereby constituting cruel and unusual punishment under

the state and federal constitutions. Our cases have consistently

rejected overbreadth and vagueness challenges to this aggravator.

See, e.g., Bush v. State, 295 So. 3d 179, 214 (Fla. 2020); Gonzalez v.

State, 136 So. 3d 1125, 1169 (Fla. 2014); Lowe v. State, 2 So. 3d

21, 44 (Fla. 2008); Hudson v. State, 708 So. 2d 256, 261 & n.4 (Fla.

1998)). And we see no reason to depart from that case law now.

                   Voluntariness of Guilty Plea

     In death-penalty cases, “[t]his Court has a mandatory

obligation to independently review the sufficiency of the evidence


                                - 23 -
underlying [a first-degree murder] conviction, and the ‘customary

review’ evaluates whether the conviction is supported by competent,

substantial evidence.” Santiago-Gonzalez, 301 So. 3d at 180

(quoting Ocha v. State, 826 So. 2d 956, 965 (Fla. 2002)). “However,

where a defendant pleads guilty and waives a jury trial, the relevant

inquiry is not whether there was competent, substantial evidence,

but whether the defendant knowingly, intelligently, and voluntarily

entered the guilty plea.” Id. (citing Tanzi v. State, 964 So. 2d 106,

121 (Fla. 2007)). “Proper review requires this Court to scrutinize

the plea to ensure that the defendant was made aware of the

consequences of his plea, was apprised of the constitutional rights

he was waiving, and ple[aded] guilty voluntarily.” Covington v.

State, 228 So. 3d 49, 67 (Fla. 2017) (alteration in original) (quoting

Ocha, 826 So. 2d at 965).

     Here, as argued by the State, the trial court conducted an

extensive inquiry into Davidson’s knowledge and understanding of

the charges against him, his rights, and the consequences of

pleading guilty. Specifically, the trial court apprised Davidson that

a guilty plea would mean no guilt-phase trial and the forfeiture of

trial-related rights such as requiring the State to prove his guilt


                                 - 24 -
beyond a reasonable doubt, the right to have a jury decide his guilt,

the right to be represented by a lawyer at the trial, the right to call

and confront witnesses, and the right to remain silent. The court

also apprised Davidson that there were only two sentencing options

for the first-degree-murder conviction: life in prison or death. And,

after being so advised, Davidson told the trial court that he was

making the decision to plead guilty “based on [his] own free[] and

voluntary will.”11 Finally, the evidence of guilt was overwhelming as

detailed in the factual basis given by the prosecutor.

     Thus, we conclude that Davidson’s guilty plea was voluntarily

and knowingly given. See Craft, 312 So. 3d at 58; Santiago-

Gonzalez, 301 So. 3d at 180.

                            CONCLUSION

     For the reasons given above, we affirm Davidson’s first-degree-

murder conviction and his sentence of death.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.

      11. Davidson also signed a written plea form acknowledging
the forfeiture of certain trial-related rights and attesting to the
voluntary nature of the plea.

                                 - 25 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., concurring in result.

     For the reasons expressed in my dissenting opinion in

Lawrence v. State, 308 So. 3d 544 (Fla. 2020) (receding from

proportionality review requirement in death penalty direct appeal

cases), I can only concur in the result.

An Appeal from the Circuit Court in and for Clay County,
    Don H. Lester, Judge – 102014CF001904000AMX

Jessica Yeary, Public Defender, and Barbara J. Busharis, Assistant
Public Defender, Second Judicial Circuit, Tallahassee, Florida,

     for Appellant

Ashley Moody, Attorney General, and William David Chappell,
Assistant Attorney General, Tallahassee, Florida,

     for Appellee




                                - 26 -